Citation Nr: 0728983	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  06-03 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

In July 2006, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

After the July 2006 videoconference hearing, the veteran 
submitted additional medical evidence along with a waiver of 
initial consideration of such evidence by the RO.  Therefore, 
the Board may proceed with the appeal.  


FINDING OF FACT

The social and occupational impairment from the veteran's 
PTSD more nearly approximates total impairment than 
deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, by letter 
dated in June 2006.  Although this letter did not 
specifically inform him that he should submit any pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and request him to submit such 
evidence or to provide the information necessary for the RO 
to obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession. 

Although the June 2006 letter was provided after the initial 
adjudication of the claim and the RO did not readjudicate the 
claim following the receipt of all pertinent evidence, the 
veteran has waived his right to have the RO readjudicate the 
claim based upon the evidence submitted after the 
videoconference hearing.  The record does reflect that all 
pertinent evidence has been received and that the veteran has 
been afforded an appropriate VA examination.  In view of the 
veteran's expressed desire to have the Board adjudicate the 
claim based on the evidence currently of record and the 
Board's determination that a 100 percent rating is warranted 
throughout the period of this claim, the Board has determined 
that a remand to attempt to cure any potential prejudice to 
the veteran in the RO's failure to provide timely notice is 
not warranted.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

A 50 percent evaluation is warranted for PTSD if it is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2007).




Analysis

The veteran's PTSD is currently evaluated as 50 percent 
disabling.  He claims that he is entitled to a higher rating 
for this disability.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

In the Board's opinion, the evidence satisfactorily 
establishes that the social and occupational impairment from 
the veteran's PTSD more nearly approximates total than 
deficiencies in most areas.  For instance, the GAF score of 
41 on the September 2004 VA examination represents the 
presence of serious symptoms.  Specifically, the September 
2004 VA examiner noted that the veteran would not likely 
return to work due to his PTSD.  It was noted that the 
veteran relives combat trauma through nightmares and daily 
intrusive memories; he has a thirty-year history of intensive 
persistent hyperarousal; he has severe sleep disturbance; he 
exhibits obsessive compulsive checking that disrupts his 
daily living; his irritability has increased; he has a 
numbing of general responsiveness to a moderate degree; he 
has little interest in participating in previously enjoyable 
activities; he has a restricted affect; and he experiences 
major depression and psychomotor retardation.  Prior to the 
September 2004 VA exam, the veteran had experienced some 
improvements with his sleep and decreased nightmares, and he 
was not diagnosed as totally socially and industrially 
impaired at that time.  In a July 2006 letter from the 
veteran's treating VA psychologist, it was noted that in the 
three years the veteran had been receiving treatment for 
PTSD, he showed initial improvements at the beginning, which 
were not maintained.  It was also noted that the veteran has 
had more difficulty since July 2005.  

The veteran was also afforded a VA examination in July 2005.  
The examiner assigned a GAF score of 35, which is indicative 
of major impairment.  The VA examiner noted that the veteran 
had not experienced a remission of his PTSD symptoms, but 
instead, it had gotten more severe since his September 2004 
exam.  Additionally, as noted above, the veteran's treating 
VA psychologist specifically stated in a July 2006 letter 
that the veteran had been having more difficulty in the past 
year.  The manifestations of the veteran's service-connected 
PTSD during this time period involve many of the same 
symptoms, to include the following:  severe sleep 
disturbance, severe depression, marked dysphoria, difficulty 
concentrating, flattened affect, severe social withdrawal, 
constant hyperarousal, extreme irritability, obsessive 
compulsive activities that interfere with daily living, and 
inability to perform activities of daily living that involve 
the public.  Although he did not exhibit the gross impairment 
in thought processes, grossly inappropriate behavior or 
persistent danger to self or others, associated with the 100 
percent rating, his VA psychiatrists (in June 2006) have 
stated that the veteran's PTSD symptoms are substantial and 
incapacitating, and that he evidences permanent social and 
industrial impairment secondary to his PTSD and mood 
disorder.  Importantly, the July 2005 VA examiner stated that 
due to the veteran's PTSD and depression, he will never 
return to the work force.  Furthermore, in a November 2005 VA 
progress note, a VA psychiatrist stated that the veteran is 
permanently socially and industrially impaired due to his 
ongoing and deteriorating PTSD and accompanying depression.  
Accordingly, the Board concludes that a 100 percent rating is 
warranted for this disability throughout the period of this 
claim. 


ORDER

Entitlement to an increased evaluation of 100 percent for 
PTSD is granted, subject to the criteria applicable to the 
payment of monetary benefits.  



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


